 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
JOSEPH A. HOWSE, )
)
Plaintiff, )
)
Vv. )
)
DALLAS COUNTY JAIL FACILITY, )
)
Defendant. ) Civil Action No. 3:19-CV-1512-C-BT

ORDER

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge advising the Court that Plaintiff's Complaint should be dismissed
without prejudice for want of prosecution. Plaintiff has failed to file any objections and the time
to do so has now expired.

The Court has reviewed the Findings, Conclusions, and Recommendation for clear error
and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation
are ADOPTED as the findings and conclusions of the Court. For the reasons stated therein,
Plaintiff s Complaint is hereby DISMISSED without prejudice pursuant to Federal Rule of Civil

Procedure 41(b). A

SO ORDERED this iG day of August, 2019.

 

 

| SAMAR. CU GS he
S R D STATES DISTRICT JUDGE

Z
